Citation Nr: 1233656	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-31 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized dental expenses incurred on November 19, 2009 and February 9, 2010. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft,  Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Greater Los Angeles Healthcare System, which denied payment or reimbursement of unauthorized dental expenses incurred on November 19, 2009 and February 9, 2010. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing has been associated with the claims file. 

During his hearing, the Veteran appears to have associated additional disability with surgeries/procedures at a VA dental facility (implant procedure; date unspecified). See Hearing Transcript, pp. 6-7.  A claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability arising from these procedures is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the claim.

The Veteran seeks reimbursement or payment of medical expenses incurred at a non-VA dental facility in 2009 and 2010.  See Invoice From Dr. Nolan.  


In considering whether a veteran is entitled to reimbursement of private medical expenses, there are various theories of entitlement to be addressed: (1) Whether the services for which payment is sought were authorized by VA, see 38 U.S.C.A. § 1703(a); (2) whether the claimant is entitled to payment or reimbursement for services not previously authorized under 38 U.S.C.A. § 1728(a) or (3) whether the claimant is entitled to payment or reimbursement for services not previously authorized under 38 U.S.C.A. § 1725. See also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this case, the Veteran essentially asserts that he received pre-authorization (albeit, implied or verbal authorization) from dentists (Drs. Kwan and Kaminski) at Bakersfield and Sepulveda VA facilities to obtain implants and/or crowns from a non-VA dental provider. See Hearing Transcript, pp. 5, 7-9.  He also contends that he went to the Fee Basis office at Sepulveda and spoke to a "Bobby J" or "Bobby B" who stated that while VA would likely not pay for the implants, it would pay for dental treatment relating to the crowns. See Hearing Transcript, pp. 8-9; see also August 2010 Statement From Veteran.  

To date, treatment records from VA facilities in Bakersfield and Sepulveda, which fall under the VA Greater Los Angeles Healthcare System, have not been obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claim must be remanded in order for the RO/AMC to obtain the Veteran's complete VA dental treatment records from the VA Greater Los Angeles Healthcare System.  


Accordingly, the case is REMANDED for the following action:


1. Obtain the Veteran's complete VA dental treatment records from the VA Greater Los Angeles Healthcare System, dated from 2008 to the present.  This should include both medical/dental and administrative records (i.e., any records from the Fee Basis office indicating pre-authorization of non-VA dental services).  

Also ask the Veteran to identify any additional records concerning his dental treatment received that may not already be associated with the claims folder.  The Veteran should provide all necessary written releases for these records.  Inform him that the file currently contains only billing information from Dr. Nolan from November 2009 and February 2010.  

If any of the above-requested records cannot be obtained, the Veteran should be so advised, and told of the efforts made to obtain the records

2. Thereafter, the VAMC should readjudicate the issue of payment or reimbursement of unauthorized dental expenses incurred in November 2009 and February 2010.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



